DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment to the claim languages filed on 12/29/21 has been fully considered and made of record. Claims 1-13 are now pending of record.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a heat source device with homogenization optics” (claim 1, lines 9-10; claim 9, lines 9-14); “a device “ (claim 7) respectively) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Abstract of the invention should be revised to reflect the claimed inventions (both device/system and method).  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Further, reference numbers under heading “Reference signs and terms” appears to be unclear since , reference  1, 20 , 40 represent three difference structure or devices , and 7, 11, 30 100 represent at least two difference devices.   Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
many phrases and/or terms are unclear and confusing the following are examples.  
	Since the scope of the claim clearly drawn to “a direct exposure device” (see line 1), and the recites:” in a solder resist comprising:
	at least one exposure device which comprises at least one UV laser light source for generating a UV laser light beam, and
	a deflection device which is configured to deflect the UV laser light beam to an exposure plane in order to expose the desired structure in the solder resist which is arranged in the exposure plane” (see claim 1, lines 2-7) is unclear as to whether above is directed to the claimed “a direct exposure device” of line 1 or it is direct to “a solder resist”.  Please be more specific.   The Examiner presumes that the above directed to solely “the direct exposure device” and the preamble of claim 1, and lines 2-7  should be rewritten as following forms /formats is suggested: 
	-- A lithographic exposure system for direct maskless exposure and curing of a desired structure in a solder resist, said the lithographic exposure system comprising:”--.
	 Further lines 3-7 of the claim 1 should be updated to the following formats is suggested.
	--“at least one exposure device comprises at least one ultraviolet (UV) laser light source for generating a UV laser light beam, and
	a laser deflection device which is configured to deflect the UV laser light beam to an exposure plane in order to expose the desired structure in the solder resist which is arranged in the exposure plane, ”--
	the phrase:--“ characterized in that the direct exposure device comprises”—(claim 1, line 7) should be changed to:-- “wherein the lithographic exposure system further comprises”--. For clarity of the claims.
	“a heat source device with homogenization optics” (claim 1, lines 9-10) should be :--“ a heat source device includes homogenization optical element”--



	
	Please provide the generic term for “IR” (claim 1, lines 10) the use of:  --“ heat irradiation (IR)”--is suggested.
	“the heat radiation” (claim1, line 14) lack proper antecedent basis , and should be changed to:--“ the IR”--, to reflect the changed (IR) as previously cited  in claim 1, line 11. 
	“the light in the two dimension” (claim 1, line 15); “the deflection operation” (claim 1, lines 15-16) lack proper antecedent basis for this.  
	“additional “ (claim 2, 6, 7 line 1) , and “comprising” (claim 8, line 1) should be changed to:--“further”--. Also there is a list of devices under these claims but lacking of interconnect between above claims and base claim 1 as so to form a working system.
	Since, the preamble of the base claim has been updated to” A lithographic exposure system “as suggested as above  it is suggested dependent claims 2-8, line 1 should  also be updated to: -- “the lithographic exposure system”-- , to  reflect the above changes .
	“is provided in the form of” (claim 5, line 3) lack proper antecedent basis, should be changed to:--“ is “--.
	“in order to”(claim 5, line 3) should be changed to:--“configured to”--.
	“by means of which the position” (claim 6, line  2) is unclear and confusing, should be changed to:--“configured to position”--.
	“ a device” (claim 7, line 2) appears to be incomplete, since it is uncertain as to exactly what  is the claimed  “device” applicant is referring as “device” hereto.   
	“in order to”(claim 8, line 3) should be changed to:--“to”--.
	Claim 13 directs to operation optional which do not further limit the claimed device. Since no further structural limitation in claim 13.   
Claims 1-8, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is unclear as to exactly how each structural elements and devices in the body of the claim are connectively attached/coupled to one another as to form a device since no interconnecting or link between them (such as each of the elements /devices listed under body of each above claims).
	 	
	Further, method claims 9-12 should be updated in order to free from 112 issues, the following formats is suggested.
	 “A method for the direct, preferably maskless, exposure and curing of a desired structure in a solder resist comprising the following steps:”(see preamble, lines 1-2) should be updated to:
	--“ A method operatively associated with a lithographic exposure system for maskless exposure and curing of a desired structure in a solder resist, the method  comprising steps of:
	providing  an exposure device includes a heater source, a laser defecting device”—, is suggested to clearly defined the claimed method.
	“generating a UV laser light” (claim 9, line 3) should be updated to:-- generating a ultraviolet (UV) laser light.
	“an exposure device “ (claim 9, line 3) should be changed to:--“ the exposure device”--.
	“light beam” (claim 9, line 4) should be changed to:--“ light beam by the laser deflecting device”--. For clarity of the claims. 
	“characterized by” (claim 9, lines about line 7) should be changed to:-- wherein the deflecting  the UV laser  light beam further comprises”--
	“a heat source” (claim 9, line 8) should be changed to:--“ the heat source” -- , to reflect that as suggested above (under new step after preamble).   Appropriate correction is requested.
	“the light “(claim 9, line 15); “the two dimensions”(claim 9, line 15) lacks proper antecedent basis.
	Dependent claims 10-12 directed to structural limitations which do not further limit the base claim 9 (method).   It is suggested rewritten claims 10-13 into method claim as follows: 
	“ wherein “ (claim 10, line 1)  should be reformat to :-- wherein the generating “--; 
	“ wherein “ (claim 11, line 1)  should be reformat to :-- “wherein the emitting heat radiation“--.
	“wherein there is”(claim 12, line 1) should be changed to:--“wherein in the generating UV laser further comprising providing of “--.
		
Claims 9-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  providing of the associated structures elements should be after the preamble in order to fulfilling of the process steps set forth in the method claims 9-13 (see further process as suggested in the above paragraphs).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: deflection device in claim 1, line 5; “a device in claim 7, line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Response to Arguments
Applicant’s arguments with respect to rejected claim(s) 1-12 and new claim 13 have been considered but are moot because the new ground of rejections (see above 112 rejections of system 1-8, 13 and method claims 9-12, respectively).
Applicant’s arguments filed on 12/29/21 has been acknowledged.  However a number of 112 issues still existed in claim 1-13 (see above). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         

mt